                      Case 1:19-cv-01640-LGS Document 82 Filed 07/08/20 Page 1 of 2




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                NICOLETTE PELLEGRINO
Corporation Counsel                                                                              Assistant Corporation Counsel
                                           LAW DEPARTMENT                                                Phone: (212) 356-2338
                                                                                                           Fax: (212) 356-3509
                                                  100 CHURCH STREET                               Email: npellegr@law.nyc.gov
                                                  NEW YORK, NY 10007

                                       REQUEST TO FILE UNDER SEAL

                                                                               July 7, 2020

        VIA E.C.F.
        Honorable Lorna G. Schofield
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 Re:      Christopher Hiram Cano v. City of New York, et al.,
                          19 Civ. 1640 (LGS)

        Your Honor:

                        I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing defendants City of New
        York, New York City Health and Hospitals, New York City Department of Correction (“DOC”)
        Captains Charles and Robinson, and DOC Officers Chisolm and Santiago (collectively,
        “Defendants”) in the above-referenced matter.1 Defendants write to respectfully request that the
        Defendants be permitted to file their anticipated July 7, 2020 status letter under seal because it
        discusses matters and documents which have been explicitly protected from disclosure by the
        Court’s September 26, 2019 Stipulation of Confidentiality and Protective Order (hereinafter,
        “Protective Order”) and also concerns other private and/or confidential matters concerning
        Plaintiff. (See Dkt. No. 37 at ¶ 2(f).)

                       By way of background, Plaintiff was scheduled to be deposed by Defendants at
        the Manhattan Detention Complex on October 31, 2019. However, on October 29, 2019, the
        Defendants learned that Plaintiff was discharged from DOC custody into the custody of New
        York State. (See Dkt. Nos. 44, 45.)



        1
          Upon information and belief, DOC Officer Murray has not been served with process and, thus, is not yet
        a proper party to this action.
                      Case 1:19-cv-01640-LGS Document 82 Filed 07/08/20 Page 2 of 2



                          Upon information and belief, on November 8, 2019, former Assistant Corporation
          Counsel Samantha J. Pallini provided the Court, under seal, with an update with respect to the
          Plaintiff’s custody status and relevant criminal case, which are confidential pursuant to HIPAA
          and the Protective Order. Pursuant to the Protective Order, “[a]ny records unsealed as a result of
          Plaintiff’s properly executed authorization for the unsealing of records pursuant to New York
          Criminal Procedure Law §§ 160.50 and 160.55, particularly pertaining to Bronx Supreme Court
          Indictment No. 02396/2016[,]” are to be designated confidential materials and protected from
          disclosure to third parties, except those persons listed in paragraph 5. (See Dkt. No. 37 at ¶ 2(f).)

                          Here, the contents of the Defendants’ anticipated July 7, 2020 status letter concern
          the Plaintiff’s custody status and certain disclosure on the public docket may violate HIPAA. In
          addition, the information contained in the Defendants’ anticipated letter also directly relates to
          Plaintiff’s Bronx Supreme Court Indictment No. 02396/2016, which includes records that are not
          publicly available and which are protected by the Protective Order.

                         Accordingly, the Defendants’ anticipated filing contains confidential information,
          and the Defendants respectfully request the Court’s permission to file the Defendants’
          anticipated July 7, 2020 letter under seal.2

                           The Defendants thank the Court for its consideration.

                                                                   Respectfully submitted,
        CC:       VIA FIRST CLASS MAIL3
              Christopher Hiram Cano                               ___/s/_ Nicolette Pellegrino_____
              Anna M. Kross Correctional Facility                  Nicolette Pellegrino
              18-18 Hazen Street                                   Assistant Corporation Counsel
              East Elmhurst, New York 11370                        Special Federal Litigation Division


Application GRANTED. The July 7, 2020, status letter at Dkt. No. 81 shall be filed under seal. Only Christopher Hiram
Cano, Nicolette Pellegrino, the City of New York, New York City Health and Hospitals Corporation, Correctional
Officers Chisolm, Santiago, Murray, and Captains Robinson and Charles shall have access to the letter at Dkt. No. 81.
Defendants are directed to mail a copy of this order to Pro Se Plaintiff and to file proof of service by July 10, 2020.
SO ORDERED.
Dated: July 8, 2020
New York, New York



          2
           The Defendants will file their anticipated July 7, 2020 Status Letter under seal through the ECF system
          subsequent to filing their instant request.
          3
            Due to the current Coronavirus pandemic, defense counsel has been directed to work from home. Thus,
          the Defendants are unable to print and mail a copy of their instant letter to Plaintiff. Nevertheless, the
          Defendants will provide a copy of their instant letter to Plaintiff as soon as practicable.


                                                              2
